Name: 94/76/EC: Commission Decision of 7 February 1994 approving the criteria for the allocation in Luxembourg of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  processed agricultural produce;  farming systems
 Date Published: 1994-02-08

 Avis juridique important|31994D007694/76/EC: Commission Decision of 7 February 1994 approving the criteria for the allocation in Luxembourg of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the French text is authentic) Official Journal L 036 , 08/02/1994 P. 0014 - 0014COMMISSION DECISION of 7 February 1994 approving the criteria for the allocation in Luxembourg of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the French text is authentic) (94/76/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992, establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EEC) No 1560/93 (2), and in particular the first paragraph of Article 5 thereof, Whereas the second subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92 lays down that the increase of 0,6 % in the total quantities is intended to permit the allocation of additional reference quantities, not only to certain producers who had been excluded from allocation of a specific reference quantity and producers situated in mountain areas, but also to the producers referred to in Article 5 of the said Regulation; whereas that Article lays down that the said producers are to be determined in accordance with objective criteria agreed with the Commission; Whereas the criteria proposed by Luxembourg on 13 December 1993 should be approved, HAS ADOPTED THIS DECISION: Article 1 The national provisions providing for the allocation of additional reference quantities in Luxembourg first of all to young farmers who set up between 1 April 1991 and 1 January 1994 then to the producers referred to in Article 1 of Regulation (EEC) No 1637/91 (3), are hereby approved. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 7 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 405, 31. 12. 1992, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 30. (3) OJ No L 150, 15. 6. 1991, p. 30.